Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
 	The amendment and remarks, filed 5/6/2021, are acknowledged.  Claim 7 is amended.  Claims 1-13, 15, and 18-39 are pending.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-13, 15, 18-32, and 39 are currently under examination.

Claim Rejections Withdrawn
The rejection of claims 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite because it lists a mutation from lysine to alanine at residue 232 of SEQ ID NO:9.  However, SEQ ID NO:9 already has alanine at residue 232.  One cannot mutate lysine to alanine if alanine is already present.
Applicant has not traversed this rejection.

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-13, 15, 18-32, and 39 under 35 U.S.C. 103 as being unpatentable over Ingber et al (US Patent Application Publication 2014/0227723; IDS filed 4/12/2019) in view of Ingber et al (US Patent Application Publication 2015/0173883; IDS filed 4/12/2019) is maintained for the reasons set forth in the previous office action.
The instant claims are drawn to molecules comprising a carbohydrate recognition domain of CD209 wherein the CRD comprises the amino acid sequence of SEQ ID NO:24 or 25 and at least one linker attached to the CRD for conjugation with a surface of a substrate and wherein the molecule is conjugated with a surface of a substrate and the substrate is a nanoparticle having a size ranging from about 10nm to about 1000nm.
Ingber ‘723 disclose microbe-targeting molecules which comprise the carbohydrate binding region of a mannose-binding lectin linked to a portion of a Fc region which can be 
Ingber ‘723 differs from the instant invention in that the CRD of CD209 is not discloses as SEQ ID NO:25 or 25 and the molecules is not disclosed as having the sequence of SEQ ID NO:40 or 41.
Ingber ‘883 disclose microbe-binding molecules which contain a microbe surface-binding domain that comprises a carbohydrate recognition domain attached to a linker and a substrate binding domain (see paragraphs 0126 and 0144-0145).  The carbohydrate recognition 
It would have been obvious to one of ordinary skill in the art, at the time of invention, to use the microbe surface-binding domain of Ingber ‘883 (with the sequence of SEQ ID NO:40 or 41, which would comprise the sequence of SEQ ID NO:24 or 25) because it is obvious to combining prior art elements according to known methods to yield predictable results. Additionally, simple substitution of one known element for another to obtain predictable results is obvious, as is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In this case, Ingber ‘723 already discloses the use of CRDs of CD209. Therefore, using the CD209 molecules of Ingber ‘883 as the particular CRDs would be combining known prior art elements according to disclosed methods. As Ingber ‘723 already discloses the use of CD209, the results would be predictable.  Additionally, the use of the CRDs of Ingber ‘883 in place of the CRDs of Ingber ‘723 would be a simple substitution of one known element for another. As the molecules are both CD209, the results would be predictable.  Finally, there are a finite number of CD209 sequences.  Therefore, choosing the sequences disclosed by Ingber ‘883 as the CRDs of Ingber ‘723 would be choosing from a finite number of identified, predictable solutions and there would be no reason to expect anything other than success.
Applicant argues:  That the claimed molecules possess unexpected and surprising properties that are not obvious from the teachings of Ingber’723 and Ingber’883.  Applicant argues that the data in the specification show that the claimed molecules with the amino acid sequences SEQ ID NO:24 and 25 (CD209 and CD209L) are unexpectedly more effective in 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
In order to show unexpected results, the claimed invention must be compared with the closest prior art. Applicant is comparing a fusion with CD209 and CD209L to a shrimp lectin.  However, the art already has CD209 and CD209L disclosed. The rejection is not about it being obvious to choose CD209 or CD209L, but rather it is about choosing the particular version of CD209 or CD209L with the sequence of SEQ ID NO:24 or 25. Applicant's allegations of unexpected results do not address the fact that CD209 and CD209L are already disclosed.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645